Citation Nr: 1644059	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostate cancer, including residuals of prostate cancer.

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to October 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In July 2014 the Veteran testified at a local hearing before a Decision Review Officer.  In August 2016 he testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The transcripts of both proceeding have been associated with the Veteran's record.  At the Board videoconference hearing the Veteran granted waiver of RO's initial consideration of any additional evidence submitted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for residuals of prostate cancer (voiding dysfunction) (acceptable clinical evidence (ACE)) currently rated 40 percent from November 1, 2013 under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  By rating action in January 2014 the Veteran's rating for service-connected residuals of prostate cancer (voiding dysfunction) was reduced from 100 percent to 40 percent effective November 1, 2013.  The Veteran essentially contends that he is entitled to a 100 percent rating since his doctors have said that there is recurrence of the prostate cancer.  

In a January 2014 statement in support of the Veteran's claim, Dr. D.G.M., Director, Center for Prostate Disease Research, Walter Reed National Military Medical Center (WRNMMC) noted that the Veteran had been a patient in the Center for Prostate Disease Research since July 2006.  He was diagnosed with prostate cancer and subsequently underwent a regimen of radiation therapy and hormone treatment.  He was followed on a regular basis and his prostate-specific antigen (PSA) continued to rise at a slow but steady level which indicated he most likely still had active cancer disease of the prostate.  

On June 2014 VA prostate cancer examination the Veteran's PSA was 0.4 (May 19, 2014).  The examiner noted that the Veteran's prostate cancer was in remission.

An April 2015 VA (fee basis) Disability Benefits Questionnaire (DBQ) examination for prostate cancer shows the Veteran had a diagnosis of prostate cancer dating back to 2006; and in remission at the time of the examination.  Diagnostic testing revealed PSA level at 1.1 ng/ml.  The examiner noted that the rectal examination was abnormal and findings showed "SHRUNK OR ABSENT PROSTATE (PROSTATE NOT FELT)."  The prostate examination findings were normal.  The examiner noted that for the VA established diagnosis of residuals of prostate cancer, there was no change in the diagnosis.  "At this time the claimant's condition is active."

An April 2016 statement from a health care provided at the Center for Prostate Disease Research, WRNMMC, notes that the Veteran's recent PSA demonstrated an increase from 1.15 ng/ml, in February 2015 to 6.8 ng.ml in March 2016, which represents a doubling time of less than 12 months.  These PSA findings demonstrate a biochemical recurrence of prostate cancer that requires treatment.  The treatment plan for the Veteran was stated to be intermittent hormone suppression.  

Based on the foregoing, the Veteran's service-connected prostate disability may be more severe than that indicated by the 40 percent rating currently assigned.  Therefore, a remand is necessary to afford the Veteran an examination to ascertain whether there is a local recurrence of prostate cancer.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

In addition, the latest treatment records from the Center for Prostate Disease Research, WRNMMC, are in February 2015.  The record indicates the Veteran received treatment subsequent to that date.  While on remand, and with the Veteran's assistance, the AOJ should identify and obtain any outstanding records of pertinent medical treatment and add them to the record.

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other claim being remanded herein.  For this reason, the Board finds that the claim for entitlement to a TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a letter requesting him to identify any relevant outstanding medical records.  Specifically request outstanding medical records from the Center for Prostate Disease Research, WRNMMC, since February 2015; to include March 30, 2016 PSA test results.  Authorized release forms should be provided.

2.  The AOJ should have the Veteran scheduled for a VA genitourinary examination to ascertain the current severity and manifestations of his service-connected postoperative prostate cancer, including any local recurrence of the disease process or metastasis.  Following a review of all of the relevant medical evidence in the Veteran's record, the clinical evaluation and any tests that are deemed necessary, the examiner is asked to: 

a). Determine the nature and severity of any local recurrence or metastasis of the prostate cancer, as well as identify the predominant postoperative residuals (i.e., voiding or renal dysfunction).  

b). If there has been local recurrence or metastasis of the service-connected prostate cancer, provide the date(s) of any such local recurrence or metastasis.

c). The examiner must also report all symptoms, signs, or functional impairment attributable to the Veteran's prostate cancer or treatment for same.  See 38 C.F.R. § 4.115a.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




